EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Philip Jensen on 8-19-2021.
All claims are canceled and replaced as follows: 
1. 	A middle mounted implement tractor, comprising:
a front frame assembly having a fixed forward frame assembly, a front wheel assembly, a left plurality of pivoting stabilizing arms and a right plurality of pivoting stabilizing arms;
the front wheel assembly having a left front wheel assembly including a left front wheel and a right front wheel assembly including a right front wheel;
a mounting frame assembly pivotably attached to the front frame assembly, the mounting frame assembly adapted to mount a middle mounted implement;
wherein the front frame assembly is adapted to pivotably raise and lower relative to the mounting frame assembly such that the left and right front wheels can be raised and lowered relative to the mounting frame assembly;
a movable frame assembly comprising the front frame assembly and the mounting frame assembly;
a middle frame assembly movably attached to the mounting frame assembly and configured such that the movable frame assembly can be raised and lowered relative to the middle frame assembly;
a rear frame assembly attached to the middle frame assembly and having a left rear wheel and a right rear wheel;

a left plurality of weight bearing arms pivotably connects a fixed forward frame assembly left portion to a mounting frame assembly left portion and a right plurality of weight bearing arms pivotably connects a fixed forward frame assembly right portion to a mounting frame assembly right portion;
the left plurality of pivoting stabilizing arms are pivotably attached to the mounting frame assembly left portion and the right plurality of pivoting stabilizing arms are pivotably attached to the mounting frame assembly right portion;
wherein the mounting frame comprises a first implement attachment point and a second implement attachment point which are adapted to removably attach a middle mounted implement to the tractor;
the middle frame comprises a tractor cab, a plurality of dolly wheels, and a vertical frame attachment assembly adapted to vertically raise and lower the movable frame assembly relative to the middle frame; 
wherein the rear frame further comprises a pallet fork assembly to allow loading and unloading of a loaded pallet or container with a pallet style base from a flatbed trailer onto the rear frame of the tractor; 
the pallet fork assembly comprising: a pair of extended forks supported on a tractor mounted load bearing fixed track by load bearing rollers which can be hydraulically raised or lowered by a fork lifting mechanism; 
a hydraulic mechanism utilized to move the pair of extended forks from a rear of the tractor along the load bearing fixed track onto a flat surface such as the bed of a trailer and then return to the rear of the tractor; 

a load securing fence at the rear of the fixed track to secure the pair of extended forks and the loaded pallet or container with a pallet style base on the rear of the tractor.  

2. 	The middle mounted implement tractor of claim 1, further comprising:
the left front wheel assembly further comprising a left spindle, a left rotating shaft fitted within a left wheel knee, and a left vertical extension;
the right front wheel assembly including a right spindle, a right rotating shaft fitted within a right wheel knee, and a right vertical extension;
the left plurality of stabilizing arms are pivotably connected to the left vertical extension and are adapted to keep the left wheel knee vertical; and
the right plurality of stabilizing arms are pivotably connected to the right vertical extension and area adapted to keep the right wheel knee vertical.

3. 	The middle mounted implement tractor of claim 1, further comprising: 
the left plurality of weight bearing arms pivotably attach to a left plurality of weight bearing arm attachment clevises on the fixed forward frame assembly left portion;
the right plurality of weight bearing arms pivotably attach to a right plurality of weight bearing arm attachment clevises on the fixed forward frame assembly right portion; and
wherein the left and right pluralities of weight bearing arms are adapted to bear a weight of a front portion of the tractor and any middle mounted implement attached thereto.

4. 	The middle mounted implement tractor of claim 2, further comprising:

the right plurality of weight bearing arms pivotably attach to a right plurality of weight bearing arm attachment clevises on the fixed forward frame assembly right portion; and
wherein the left and right pluralities of weight bearing arms are adapted to bear a weight of a front portion of the tractor and any middle mounted implement attached thereto.

5. 	The middle mounted implement tractor of claim 1, wherein the left front wheel and the right front wheel can turn one hundred and eighty degrees.

6. 	The middle mounted implement tractor of claim 2, wherein the left front wheel and the right front wheel can turn one hundred and eighty degrees.

7. 	The middle mounted implement tractor of claim 3, wherein the left front wheel and the right front wheel can turn one hundred and eighty degrees.

8. 	The middle mounted implement tractor of claim 4, wherein the left front wheel and the right front wheel can turn one hundred and eighty degrees.

9. 	The middle mounted implement tractor of claim 1, wherein the vertical frame attachment assembly comprises a frame mover mechanism utilized to vertically raise and lower the movable frame relative to the middle frame, and wherein the frame mover mechanism is adapted to allow the movable frame to float upwards relative to the rest of the tractor when the middle mounted implement encounters an impediment.

10.	The middle mounted implement tractor of claim 2, wherein the vertical frame attachment assembly comprises a frame mover mechanism utilized to vertically raise and lower the movable frame relative to the middle frame, and wherein the frame mover mechanism is adapted to allow the movable frame to float upwards relative to the rest of the tractor when the middle mounted implement encounters an impediment.

11.	The middle mounted implement tractor of claim 3, wherein the vertical frame attachment assembly comprises a frame mover mechanism utilized to vertically raise and lower the movable frame relative to the middle frame, and wherein the frame mover mechanism is adapted to allow the movable frame to float upwards relative to the rest of the tractor when the middle mounted implement encounters an impediment.

12. 	The middle mounted implement tractor of claim 4, wherein the vertical frame attachment assembly comprises a frame mover mechanism utilized to vertically raise and lower the movable frame relative to the middle frame, and wherein the frame mover mechanism is adapted to allow the movable frame to float upwards relative to the rest of the tractor when the middle mounted implement encounters an impediment.

13. 	The middle mounted implement tractor of claim 5, wherein the vertical frame attachment assembly comprises a frame mover mechanism utilized to vertically raise and lower the movable frame relative to the middle frame, and wherein the frame mover mechanism is adapted to allow the movable frame to float upwards relative to the rest of the tractor when the middle mounted implement encounters an impediment.

14.	The middle mounted implement tractor of claim 6, wherein the vertical frame attachment assembly comprises a frame mover mechanism utilized to vertically raise and lower the movable frame relative to the middle frame, and wherein the frame mover mechanism is adapted to allow the movable frame to float upwards relative to the rest of the tractor when the middle mounted implement encounters an impediment.

15.	The middle mounted implement tractor of claim 7, wherein the vertical frame attachment assembly comprises a frame mover mechanism utilized to vertically raise and lower the movable frame relative to the middle frame, and wherein the frame mover mechanism is adapted to allow the movable frame to float upwards relative to the rest of the tractor when the middle mounted implement encounters an impediment.

16. 	The middle mounted implement tractor of claim 8, wherein the vertical frame attachment assembly comprises a frame mover mechanism utilized to vertically raise and lower the movable frame relative to the middle frame, and wherein the frame mover mechanism is adapted to allow the movable frame to float upwards relative to the rest of the tractor when the middle mounted implement encounters an impediment.

17. 	A middle mounted implement tractor, comprising:
a front frame assembly pivotably connected to a mounting frame assembly;
a movable frame assembly comprising the front frame assembly and the mounting frame assembly;

a rear frame assembly attached to the middle frame assembly and having a left rear wheel and a right rear wheel;
the front frame assembly having a fixed forward frame assembly, a front wheel assembly, a left plurality of pivoting stabilizing arms and a right plurality of pivoting stabilizing arms;
the front wheel assembly having a left front wheel assembly including a left front wheel and a right front wheel assembly including a right front wheel;
wherein the front frame assembly is adapted to pivotably raise and lower relative to the mounting frame assembly such that the left and right front wheels can be raised and lowered relative to the mounting frame assembly;
wherein the front wheel assembly pivots on a pivot point attached at a center of the fixed forward frame assembly, 
a left plurality of weight bearing arms pivotably connects a fixed forward frame assembly left portion to a mounting frame assembly left portion and a right plurality of weight bearing arms pivotably connects a fixed forward frame assembly right portion to a mounting frame assembly right portion;
the left plurality of pivoting stabilizing arms are pivotably attached to the mounting frame assembly left portion and the right plurality of pivoting stabilizing arms are pivotably attached to the mounting frame assembly right portion;
the mounting frame assembly further comprises a first implement attachment point and a second implement attachment point which are adapted to removably attach a middle mounted implement to the tractor;

the left wheel assembly further comprising a left front spindle, a left rotating shaft fitted within a left wheel knee, and a left vertical extension; the right front wheel assembly including a right front spindle, a right rotating shaft fitted within a right wheel knee, and a right vertical extension; the left plurality of stabilizing  arms are pivotably connected to the left vertical extension and are adapted to keep the left wheel knee vertical; the right plurality of stabilizing arms are pivotably connected to the right vertical extension and area adapted to keep the right wheel knee vertical; 
and wherein the rear frame further comprises a first caster wheel, a second caster wheel, and 	a pallet fork assembly to allow loading and unloading of a loaded pallet or container with a pallet style base from a flatbed trailer onto the rear frame of the tractor; 
the pallet fork assembly comprising: a pair of extended forks supported on a tractor mounted load bearing fixed track by load bearing rollers which can be hydraulically raised or lowered by a fork lifting mechanism; 
a hydraulic mechanism utilized to move the pair of extended forks from a rear of the tractor along the load bearing fixed track onto a flat surface such as the bed of a trailer and then return to the rear of the tractor; 
the fork lifting mechanism capable of raising or lowering the pair of extended forks when on the flat surface or when on the load bearing fixed track; and 
a load securing fence at the rear of the fixed track to secure the pair of extended forks and the loaded pallet or container with a pallet style base on the rear of the tractor.  

18. 	The middle mounted implement tractor of claim 17, further comprising:

the right plurality of weight bearing arms pivotably attach to a right plurality of weight bearing arm attachment clevises on the fixed forward frame assembly right portion; and
wherein the left and right pluralities of weight bearing arms are adapted to bear a weight of a front portion of the tractor and any middle mounted implement attached thereto.

19. 	The middle mounted implement tractor of claim 18, wherein the left front wheel and the right front wheel can turn one hundred and eighty degrees.

20. 	The middle mounted implement tractor of claim 19, wherein the vertical frame attachment assembly comprises a frame mover mechanism utilized to vertically raise and lower the movable frame relative to the middle frame, and wherein the frame mover mechanism is adapted to allow the movable frame to float upwards relative to the rest of the tractor when the middle mounted implement encounters an impediment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J BEHRENS whose telephone number is (303)297-4336.  The examiner can normally be reached on M-F 9am-2pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM J BEHRENS/Primary Examiner, Art Unit 3671